


Exhibit 10.85

 

Prospect Medical Holdings, Inc.
2008 Omnibus Equity Incentive Plan

 

1.             Purpose of the Plan

 

The purpose of the Plan is to aid the Company and its Affiliates in recruiting
and retaining employees, directors, advisors and consultants and to motivate
such employees, directors, advisors and consultants to exert their best efforts
on behalf of the Company and its Affiliates by providing incentives through the
granting of Awards.  The Company expects that it will benefit from the added
interest, which such employees, directors, advisors and consultants will have in
the welfare of the Company as a result of their proprietary interest in the
Company’s success.

 

2.             Definitions

 

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

 

(a)           “Act” means the Securities Exchange Act of 1934, as amended, or
any successor thereto.

 

(b)           “Affiliate” means any Subsidiary or any entity that is
consolidated with the Company for financial reporting purposes.

 

(c)           “Award” means an Option, Stock Appreciation Right, Restricted
Stock or Other Stock-Based Award granted pursuant to the Plan.

 

(d)           “Board” means the Board of Directors of the Company.

 

(c)           “Change in Control” means when the Company acquires actual
knowledge that any person (as such term is used in Sections 13(d) and 14(d) of
the Act) (other than any person who on the Effective Date is a director or
officer, or holder of more than 10% of the Shares, of the Company or an
Affiliate of the Company) is or becomes the beneficial owner (as defined in
Rule 13d-3 of the Act) directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power of the Company’s
then-outstanding securities entitled to vote in the election of directors.

 

(f)            “Code” means the Internal Revenue Code of 1986, as amended, or
any successor thereto.

 

(g)           “Committee” means the Compensation Committee of the Board.

 

(h)           “Company” means Prospect Medical Holdings, Inc., a Delaware
corporation.

 

(i)            “Disability” means a disability within the meaning of
Section 22(e)(3) of the Code, as determined by the Committee.

 

1

--------------------------------------------------------------------------------


 

(j)            “Effective Date” means the date the Company files a Form S-8
Registration Statement under the Securities Act of 1933, as amended, covering
the Shares issuable pursuant to the Plan.

 

(k)           “Employment” means (i) a Participant’s employment if the
Participant is an employee of the Company or its Affiliates, (ii) a
Participant’s services as a consultant, if the Participant is a consultant to
the Company or its Affiliates, (iii) a Participant’s services as an independent
contractor under any agreement for such services between the Participant and the
Company or its Affiliates or (iv) a Participant’s services as a non-employee
director, if the Participant is a non-employee member of the Board.

 

(l)            “Fair Market Value” means, as of any date, the value of the
Shares determined as follows:

 

(i)            if the Shares are publicly traded and are listed on a national
securities exchange, the last reported sale price or, if no such reported sale
takes place on such date, the average of the closing bid and asked prices on the
principal national securities exchange on which the Shares are listed or
admitted to trading;

 

(ii)           if the Shares are quoted on the Nasdaq National Market System,
the last reported sale price on the Nasdaq National Market or, if no such
reported sale takes place on such date, the average of the closing bid and asked
prices;

 

(iii)          if the Shares are publicly traded but are not quoted on the
Nasdaq National Market nor listed or admitted to trading on a national
securities exchange, the average of the closing bid and asked prices on such
date, as reported by the Wall Street Journal, for the over-the-counter market;
or

 

(iv)          if none of the foregoing is applicable, by the Committee in good
faith.

 

(m)          “ISO” means an incentive stock option granted pursuant to
Section 6(d).

 

(n)           “Option” means a stock option granted pursuant to Section 6.

 

(o)           “Option Price” means the price for which a Share can be purchased
upon exercise of an Option, as determined pursuant to Section 6(a).

 

(p)           “Other Stock-Based Awards” means awards granted pursuant to
Section 9.

 

(q)           “Participant” means an employee, prospective employee, independent
contractor, director, advisor, or consultant of the Company or an Affiliate of
the Company who is selected by the Committee to participate in the Plan.

 

(r)            “Performance-Based Awards” means Restricted Stock awards granted
pursuant to Section 8(c) and certain Other Stock-Based Awards granted pursuant
to Section 9(b).

 

2

--------------------------------------------------------------------------------


 

(s)           “Plan” means the 2008 Omnibus Equity Incentive Plan, as amended
from time to time.

 

(t)            “Restricted Stock” means any Share granted under Section 8.

 

(u)           “Restricted Stock Units” means the right to receive Shares in the
future or their cash equivalent (or both) granted under Section 9.

 

(v)           “SEC” means the Securities and Exchange Commission.

 

(w)          “Shares” means shares of common stock of the Company, $0.01 par
value per share.

 

(x)            “Stock Appreciation Right” means a stock appreciation right
granted pursuant to Section 7.

 

(y)           “Subsidiary” means a subsidiary corporation, as defined in
Section 424(f) of the Code (or any successor section thereto), of the Company.

 

3.             Shares Subject to the Plan

 

The number of Shares allocated to the Plan and reserved to satisfy Awards under
the Plan is 4,000,000.  The maximum number of Shares that may be subject to
Awards which constitute ISOs shall be 4,000,000.  The maximum number of Shares
that may be included in Awards to any Participant within a 12 month period is
500,000.  The issuance of Shares or the payment of cash upon the exercise of an
Award or in consideration of the cancellation or termination of an Award shall
reduce the total number of Shares available under the Plan, as applicable. 
Shares that are subject to Awards (or portions thereof) that terminate or lapse
without the payment of consideration may be granted again under the Plan.

 

4.             Administration

 

(a)           The Plan shall be administered by the Committee, which may
delegate its duties and powers in whole or in part to any subcommittee thereof
in which all of its members qualify as “Non-Employee Directors” within the
meaning of Rule 16b-3 under the Act (or any successor rule thereto) and, to the
extent required by Section 162(m) of the Code (or any successor section
thereto), “outside directors” within the meaning thereof.  Any subcommittee
shall consist of at least two members.

 

(b)           The Committee shall have the full power and authority to make, and
establish the terms and conditions of, any Award to any person eligible to be a
Participant, consistent with the provisions of the Plan and to waive any such
terms and conditions at any time (including, without limitation, accelerating or
waiving any vesting conditions).  Awards may, in the discretion of the
Committee, be made under the Plan in assumption of, or in substitution for,
outstanding awards previously granted by the Company or its Affiliates or a
company acquired by the Company or with which the Company combines.  The number
of

 

3

--------------------------------------------------------------------------------


 

Shares underlying such substitute awards shall be counted against the aggregate
number of Shares available for Awards under the Plan.  The Committee, in its
sole discretion but subject to applicable SEC rules and regulations, may
authorize the Company to make a full recourse loan to a Participant to provide
cash for the purpose of exercising an Option, said loan to be secured by the
Shares purchased upon exercise of the Option or other property of the
Participant.

 

(c)           The Committee is authorized to interpret the Plan and to make any
other determinations that it deems necessary or desirable for the administration
of the Plan, and may delegate such authority, as it deems appropriate.  The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan in the manner and to the extent the Committee deems
necessary or desirable.  Any decision of the Committee in the interpretation and
administration of the Plan, as described herein, shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned (including, but not limited to, Participants and their beneficiaries
or successors).

 

(d)           The Committee shall require payment of any amount it may determine
to be necessary under the Code and comparable state and local statutes to
withhold for federal, state, local or other taxes as a result of the exercise,
grant or vesting of an Award.  Unless the Committee specifies otherwise, the
Participant may elect to pay a portion or all of such withholding taxes by
(a) delivery of Shares or (b) having Shares withheld by the Company with a Fair
Market Value equal to the minimum statutory withholding rate from any Shares
that would have otherwise been received by the Participant.

 

5.             Limitations

 

(a)           No Award may be granted under the Plan after the tenth anniversary
of the meeting of shareholders of the Company at which the Plan is approved, but
Awards granted prior to such tenth anniversary may extend beyond that date.

 

(b)           No Option or Stock Appreciation Right, once granted hereunder, may
be repriced.

 

(c)           With respect to any Awards granted to a Participant who is a
non-employee member of the Board at the time of grant, such Awards shall be made
pursuant to formulas established by the Board in advance of such grant.

 

6.             Terms and Conditions of Options

 

The Committee, in its discretion, may grant Options under the Plan.  Options
granted under the Plan shall be nonqualified stock options or incentive stock
options under Section 422 of the Code for federal income tax purposes, as
evidenced by the related Award agreements.  Incentive stock options (ISO’s) may
be granted to any Participant which is an employee of the Company or a
Subsidiary.  A nonqualified stock option may be granted to any Participant
selected by the Committee.

 

4

--------------------------------------------------------------------------------


 

(a)           Option Price.  The Option Price per Share shall not be less than
100% of the Fair Market Value of a Share on the date an Option is granted.

 

(b)           Exercisability.  Options granted under the Plan shall be
exercisable at such time and upon such terms and conditions as maybe determined
by the Committee, but in no event shall an Option be exercisable more than ten
years after the date it is granted, except as may be provided pursuant to
Section 15.

 

(c)           Exercise of Options.  Except as otherwise provided in the Plan or
in the related Award agreements, an Option may be exercised for all, or from
time to time for any part, of the Shares for which it is then exercisable.  For
purposes of this Section 6, the exercise date of an Option shall be the date a
notice of exercise is received by the Company, together with provision for
payment of the full purchase price in accordance with this Section 6(c).  The
purchase price for the Shares as to which an Option is exercised shall be paid
to the Company, as designated by the Committee, pursuant to one or more of the
following methods: (i) in cash or its equivalent (e.g., by check); (ii) in
Shares having a Fair Market Value equal to the aggregate Option Price for the
Shares being purchased and satisfying such other requirements as may be imposed
by the Committee; provided, that such Shares have been held by the Participant
for no less than six months (or such other period as established from time to
time by the Committee in order to avoid adverse accounting treatment applying
generally accepted accounting principles); (iii) partly in cash and partly in
such Shares; or (iv) if there is a public market for the Shares at such time,
through the delivery of irrevocable instructions to a broker to sell Shares
obtained upon the exercise of the Option and to deliver promptly to the Company
an amount out of the proceeds of such Sale equal to the aggregate Option Price
for the Shares being purchased.  No Participant shall have any rights to
dividends or other rights of a stockholder with respect to Shares subject to an
Option until the Participant has given written notice of exercise of the Option,
paid in full for such Shares and, if applicable, has satisfied any other
conditions imposed by the Committee pursuant to the Plan.

 

(d)           ISOs.  The Committee may grant Options under the Plan that are
intended to be ISOs.  Such ISOs shall comply with the requirements of
Section 422 of the Code (or any successor section, thereto).  No ISO may be
granted to any Participant who at the time of such grant, owns more than ten
percent of the total combined voting power of all classes of stock of the
Company or of any Subsidiary, unless (i) the Option Price for such ISO is at
least 110% of the Fair Market Value of a Share on the date the ISO is granted
and (ii) the date on which such ISO terminates is a date not later than the day
preceding the fifth anniversary of the date on which the ISO is granted.  Any
Participant who disposes of Shares acquired upon the exercise of an ISO either
(i) within two years after the date of grant of such ISO or (ii) within one year
after the transfer of such Shares to the Participant, shall notify the Company
of such disposition and of the amount realized upon such disposition.  The
applicable Award agreements for all Options granted under the Plan will provide
whether they are intended to be an ISO or a nonqualified stock option.  If an
Option is intended to be an ISO, and if for any reason such Option (or portion
thereof) shall not qualify as an ISO, then, to the extent of such
nonqualification, such Option (or portion thereof) shall be regarded as a
nonqualified stock option granted under the Plan.  In no event shall any member
of the Committee, the Company or any Subsidiary (or their respective employees,

 

5

--------------------------------------------------------------------------------


 

officers or directors) have any liability to any Participant (or any other
person) due to the failure of an Option to qualify for any reason as an ISO.

 

(e)           Limitations on ISOs.  The aggregate Fair Market Value (determined
as of the date of grant) of Shares with respect to which ISOs are exercisable
for the first time by a Participant during any calendar year (under the Plan or
under any other stock option plan of the Company or any Subsidiary) shall not
exceed $100,000.  If the Fair Market Value of Shares on the date of grant with
respect to which ISOs are exercisable for the first time by a Participant during
any calendar year exceeds $100,000, the Options for the first $100,000 worth of
Shares to become exercisable in such calendar year shall be ISOs and the Options
for the amount in excess of $100,000 that become exercisable in that calendar
year shall be nonqualified stock options.  In the event that the Code or the
regulations promulgated thereunder are amended after the Effective Date to
provide for a different limit on the Fair Market Value of Shares permitted to be
subject to ISOs, such different limit shall be automatically incorporated herein
and shall apply to any ISOs granted after the effective date of such amendment.

 

7.             Terms and Conditions of Stock Appreciation Rights

 

(a)           Grants.  The Committee may grant a Stock Appreciation Right
independent of an Option or in conjunction with an Option.  A Stock Appreciation
Right granted in conjunction with an Option shall cover the same Shares covered
by the Option, or a lesser number as the Committee may determine.  A Stock
Appreciation Right shall be subject to the same terms and conditions as an
Option, and any additional limitations, terms or conditions set forth in this
Section 7 or the related Award agreements.

 

(b)           Terms.  The exercise price per Share of a Stock Appreciation Right
shall be an amount determined by the Committee, but in no event shall such
exercise price be less than the Fair Market Value of a Share on the date of
grant.  A Stock Appreciation Right granted independent of an Option shall
entitle the Participant upon exercise to a payment from the Company in an amount
equal to the excess of the Fair Market Value on the exercise date of one Share
over the exercise price per Share, times the number of Stock Appreciation Rights
exercised.  A Stock Appreciation Right granted in conjunction with an Option
shall entitle the Participant to surrender an unexercised Option (or portion
thereof) and to receive in exchange an amount equal to the excess of the Fair
Market Value on the exercise date of one Share over the exercise price per Share
for the Option, times the number of Shares covered by the Option (or portion
thereof) which is surrendered.  No fractional Shares will be issued in payment
for Stock Appreciation Rights, but instead cash will be paid for a fraction or,
if the Committee should so determine, the number of Shares will be rounded
downward to the next whole share.

 

(c)           Limitations.  The Committee may impose, in its discretion, such
conditions upon the exercisability or transferability of Stock Appreciation
Rights as it may deem fit.

 

6

--------------------------------------------------------------------------------


 

8.             Restricted Stock

 

(a)           Grant.  The Committee, in its discretion, may grant shares of
Restricted Stock which are subject to the risk of forfeiture and any other
conditions described in the related Award agreements.  Restricted Stock awards
will be subject to graded vesting as determined by the Committee.  Such vesting
requirements may be based on the continued service of the Participant with the
Company or its Affiliates for a specified time period (or periods) or on the
attainment of specified performance goals established by the Committee in its
discretion.  If the Participant terminates Employment prior to the time a
restriction lapses, the Participant shall forfeit any shares of Restricted Stock
which are still subject to the restrictions at the time of termination of such
Employment.

 

(b)           Restricted Stock Certificates.  The Company may, but is not
obligated to, subject to any applicable provisions of Delaware law, issue
certificates representing the Shares of Restricted Stock that have been granted
to the Participant and are reflected on the books and records of the Company as
being owned by the Participant subject to the risk of forfeiture as provided in
the applicable Award agreements If issued, such certificates shall be deposited
by the Participant with the Company, together with a stock power endorsed in
blank, with the Company.  After the lapse of the restrictions, the Company shall
deliver a certificate representing the Shares of Restricted Stock, or other
evidence of ownership, to the Participant or the Participant’s legal
representative.

 

(c)           Performance-Based Grants.  The Committee, in its sole discretion,
may determine that certain grants of Shares of Restricted Stock should be
subject to such requirements so that they are deductible by the Company under
Section 162(m) of the Code (or any successor section thereto) (Performance-Based
Grant).  If the Committee so determines, such Awards shall be considered
Performance-Based Grants subject to the terms of this Section 8(c), as provided
in the related Award agreements.  A Performance-Based Grant shall be granted by
the Committee in a manner to satisfy the requirements of Code Section 162(m) and
the regulations thereunder.  The performance goals shall be based upon one or
more of the criteria set forth in Section 9(b) below.  The Committee shall
determine in its discretion whether, with respect to a performance period, the
applicable performance goals have been met with respect to a given Participant
and, if they have, shall so certify prior to the release of the restrictions on
the Shares.

 

9.             Other Stock-Based Awards

 

(a)           Generally.  The Committee, in its sole discretion, may grant
Awards of Stock and other Awards that are valued in whole or in part by
reference to, or are otherwise based on, the Fair Market Value of Shares, such
as, for example Restricted Stock Units (“Other Stock-Based Awards”).  Such Other
Stock-Based Awards shall be in such form, and dependent on such conditions, as
the Committee shall determine, including, without limitation, the right to
receive, or vest with respect to, one or more Shares or the equivalent cash
value of such Shares (or both) upon the completion of a specified period of
service, the occurrence of an event and/or the attainment of performance
objectives.  Other Stock-Based Awards may be granted alone or in addition to any
other Awards granted under the Plan.  Subject to the provisions of the Plan, the
Committee shall determine the number of Shares to

 

7

--------------------------------------------------------------------------------


 

be awarded to a Participant under (or otherwise related to) such Other
Stock-Based Awards; whether such Other Stock-Based Awards shall be settled in
cash, Shares or a combination of cash and Shares; and all other terms and
conditions of such Awards (including, without limitation, the vesting provisions
thereof and provisions ensuring that all Shares so awarded and issued shall be
fully paid and non-assessable).

 

(b)           Performance-Based Awards.  The Committee, in its sole discretion,
may determine that certain grants of Other Stock-Based Awards should be subject
to such requirements so that they are deductible by the Company under
Section 162(m) of the Code (or any successor section thereto)
(“Performance-Based Awards”).  If the Committee so determines, such Awards shall
be considered Performance-Based Awards subject to the terms of this
Section 9(b), as provided in the related Award agreements.  A Performance-Based
Award shall be granted by the Committee in a manner to satisfy the requirements
of Code Section 162(m) and the regulations thereunder.  A Participant’s
Performance-Based Award shall be determined based on the attainment of written
performance goals approved by the Committee for a performance period established
by the Committee .  The performance goals shall be based upon one or more of the
following criteria: (i) consolidated earnings before or after taxes (including
earnings before interest, taxes, depreciation and amortization); (ii) net
income; (iii) operating income; (iv) earnings per Share; (v) book value per
Share; (vi) return on shareholders’ equity; (vii) expense management;
(viii) return on investment; (ix) improvements in capital structure;
(x) profitability of an identifiable business unit or product; (xi) maintenance
or improvement of profit margins; (xii) stock price; (xiii) market share; (xiv)
revenues or sales; (xv) costs; (xvi) cash flow; (xvii) working capital and
(xviii) return on assets.  The foregoing criteria may relate to the Company, one
or more of its Affiliates or one or more of its or their divisions or units,
Company-wide or based on geographic area or location, or any combination of the
foregoing, and may be applied on an absolute basis and/or be relative to one or
more peer group companies or indices, or any combination thereof, all as the
Committee shall determine.  In addition, to the degree consistent with
Section 162(m) of the Code (or any successor section thereto), the performance
goals may be calculated without regard to extraordinary items.  The Committee
shall determine whether, with respect to a performance period, the applicable
performance goals have been met with respect to a given Participant and, if they
have, shall so certify and ascertain the amount of the applicable
Performance-Based Award.  No Performance-Based Awards will be paid for such
performance period until such certification is made by the Committee.  The
amount of the Performance-Based Award actually paid to a given Participant may
be less than the amount determined by the applicable performance goal formula,
at the discretion of the Committee.  The amount of the Performance-Based Award
determined by the Committee for a performance period shall be paid to the
Participant at such time as determined by the Committee in its sole discretion
after the end of such performance period.

 

10.                               Adjustments Upon Certain Events

 

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:

 

8

--------------------------------------------------------------------------------


 

(a)           Generally.  In the event of any change in the outstanding Shares
after the Effective Date by reason of any Share dividend or split,
reorganization, recapitalization, merger, consolidation, spin-off, combination,
combination or transaction or exchange of Shares or other corporate exchange, or
any distribution to shareholders of Shares other than regular cash dividends or
any transaction similar to the foregoing, the Committee, in its sole discretion
and without liability to any person, may make such substitution or adjustment,
if any, as it deems to be equitable, as to (i) the number or kind of Shares or
other securities issued or reserved for issuance pursuant to the Plan or
pursuant to outstanding Awards, (ii) the maximum number of Shares for which
Awards (including limits established for Restricted Stock or Other Stock-Based
Awards) may be granted during a calendar year to any Participant, (iii) the
Option Price or exercise price of any Stock Appreciation Right and/or (iv) any
other affected terms of such Awards.

 

(b)           Change in Control.  In the event of a Change in Control after the
Effective Date, the Committee may, but shall not be obligated to,
(A) accelerate, vest or cause the restrictions to lapse with respect to, all or
any portion of an Award or (B) cancel Awards for fair value (as determined in
the sole discretion of the Committee) which, in the case of Options and Stock
Appreciation Rights, may equal the excess, if any, of value of the consideration
to be paid in the Change in Control transaction to holders of the same number of
Shares subject to such Options or Stock Appreciation Rights (or, if no
consideration is paid in any such transaction, the Fair Market Value of the
Shares subject to such Options or Stock Appreciation Rights) over the aggregate
exercise price of such Options or Stock Appreciation Rights or (C) provide for
the issuance of substitute Awards that will substantially preserve the otherwise
applicable terms of any affected Awards previously granted hereunder as
determined by the Committee in its sole discretion or (D) provide that for a
period of at least 30 days prior to the Change in Control, such Options shall be
exercisable as to all shares subject thereto and that upon the occurrence of the
Change in Control, such Options shall terminate and be of no further force and
effect.

 

11.                               No Right to Employment or Awards

 

The granting of an Award under the Plan shall impose no obligation on the
Company or an Affiliate to continue the Employment of a Participant and shall
not lessen or affect the Company’s or Affiliate’s right to terminate the
Employment of such Participant.  No Participant or other person shall have any
claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants, or holders of Awards.  The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant (whether or not
such Participants are similarly situated).

 

12.                               Successors and Assigns

 

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

 

9

--------------------------------------------------------------------------------


 

13.                               Nontransferability of Awards

 

Unless otherwise determined by the Committee, an Award shall not be transferable
or assignable by the Participant otherwise than by will or by the laws of
descent and distribution.  During the lifetime of a Participant, an Award may be
exercised only by the Participant.  Any Award that is exercisable after the
death of a Participant may be exercised by the legatees, personal
representatives or distributees of the Participant.

 

14.                               Amendments or Termination

 

The Board or the Committee may amend, alter or discontinue the Plan, but no
amendment, alteration or discontinuation shall be made, (a) without the approval
of the shareholders of the Company, if such action would (except as is provided
in Section 10 of the Plan), increase the total number of Shares reserved for the
purposes of the Plan or increase the maximum number of Shares of Restricted
Stock or Other Stock-Based Awards that may be awarded hereunder, or the maximum
number of Shares for which Awards may be granted to any Participant, (b) without
the approval of the shareholders if such amendment, alteration or modification
of the Plan is required to be approved by the shareholders by applicable law or
governmental regulations (c) without the consent of a Participant, if such
action would diminish any of the rights of the Participant under any Award
theretofore granted to such Participant under the Plan or (d) to Section 5(b),
relating to repricing of Options or Stock Appreciation Rights, to permit such
repricing; provided, however, that the Committee may amend the Plan in such
manner as it deems necessary to permit the granting of Awards meeting the
requirements of the Code or other applicable laws.

 

15.                               Compliance with 409A.

 

To the extent that the Board or the Committee determines that any Award granted
under the Plan is subject to Section 409A of the Code, the Award agreements
evidencing such Award shall incorporate the terms and conditions required by
Section 409A of the Code.  To the extent applicable, the Plan and Award
agreements shall be interpreted in accordance with Section 409A of the Code. 
Notwithstanding any provision of the Plan to the contrary, in the event that,
following the Effective Date, the Board or the Committee determines that any
Award may be subject to Section 409A of the Code, the Board or the Committee may
adopt such amendments to the Plan and the applicable Award agreements or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Board or the
Committee determines are necessary or appropriate to (1) exempt the Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (2) comply with the requirements
of Section 409A of the Code.

 

10

--------------------------------------------------------------------------------


 

16.                               International Participants

 

With respect to Participants who may reside or work outside the United States of
America and who are not (and who are not expected to be) “covered employees”
within the meaning of Section 162(m) of the Code, the Committee may, in its sole
discretion, amend the terms of the Plan or Awards with respect to such
Participants in order to conform such terms with the requirements of local law
or to obtain more favorable tax or other treatment for a Participant, the
Company or its Affiliates.

 

17.                               Other Benefit Plans

 

All Awards shall constitute a special incentive payment to the Participant and
shall not be taken into account in computing the amount of salary or
compensation of the Participant for the purpose of determining any benefits
under any pension, retirement, profit-sharing, bonus, life insurance or other
benefit plan of the Company or under any agreement between the Company and the
Participant, unless such plan or agreement specifically provides otherwise.

 

18.                               Choice of Law

 

The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware without regard to conflicts of laws, and except as otherwise
provided in the pertinent Award agreements, any and all disputes between a
Participant and the Company or any of its Affiliates relating to an Award shall
be brought only in a state or federal court of competent jurisdiction sitting in
Wilmington, Delaware.

 

19.                               Effectiveness of the Plan

 

The Plan shall be effective as of the Effective Date, subject to the approval of
the shareholders of the Company at or prior to the Effective Date.

 

11

--------------------------------------------------------------------------------
